DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 2 and 6-11 are currently pending. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Tuffin et al. (US 2015/0175886 A1) as evidenced by Nemitz et al. (“Chiral oily streaks in a smectic-A liquid crystal”. Soft matter, 12(31), (2016) pages 6662–6668). 
Regarding claims 1 and 8-11, Tuffin et al. teach a liquid crystal mixture applied in light modulating devices (see abstract, claims and examples), comprising: at least one compound selected from N-PGI-7-GP-N in amount of 15 to 30% per compound ( see paragraph [0274] and Table D: 
    PNG
    media_image1.png
    95
    574
    media_image1.png
    Greyscale
) meeting the limitation of formula I-5 as instantly claimed; at least one compound represented by PP-n-N : 
    PNG
    media_image2.png
    74
    505
    media_image2.png
    Greyscale
i.e. PP-5-N ( see Table D and [0280]); and  at least one compound represented by PPP-n-N : 
    PNG
    media_image3.png
    77
    570
    media_image3.png
    Greyscale
 i.e. PPP-3-N ( see Table D and [0280]).
Tuffin et al. recognize the mixture comprises a one or more chiral compounds [0069-0071]. The mixture comprises at least one chiral compound [0069-0071], which is CB-15 [0248]. CB-15 meets the limitation of 
    PNG
    media_image4.png
    54
    231
    media_image4.png
    Greyscale
 as recited by the instant claims as evidenced by Nemitz et al. (See Fig. 2 (b) on page 6663: 
    PNG
    media_image5.png
    187
    369
    media_image5.png
    Greyscale
). Tuffin et al. recognize that the liquid crystal mixtures typically used chiral compounds are e.g. the commercially available R/S-5011, CD-1, R/S-811 and CB-15 [0248]. One of ordinary skilled in the art can choose from four different chiral compounds in view of routine experimentation. Therefore, one of ordinary skilled in the art would consider using the typically commercially available chiral compound of CB-15 as taught by Tuffin et al. 
Further regards to claims 9-11, although Tuffin  et al. do not explicitly recite the haze of the transparent state and light scattering state as instantly claimed, it is noted that Tuffin et al. and the present application teach the same light modulation device (claims and examples). However, it is the position of the examiner that those characteristics are inherent, given that the liquid crystalline chemical composition mixture disclosed by Tuffin et al and the present application are the same. A reference that is silent about a claimed invention’s features is inherently anticipatory if the missing feature is necessarily present in that which is described in the reference.  Inherency is not established by probabilities or possibilities.  In re Robertson, 49 USPQ2d 1949 (1999).
Claim(s) 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Tuffin et al. (US 2015/0175886 A1) as evidenced by Nemitz et al. (“Chiral oily streaks in a smectic-A liquid crystal”. Soft matter, 12(31), (2016) pages 6662–6668)  as applied to claims 1 and 8-11 above, and further in view of Gorecki et al. (US 2017/0351130 A1),
Further regards to claims 6 and 7, Tuffin et al. do not explicitly teach the mixture comprises at least one polymerizable monomer and/or at least one polymerization initiator as instantly claimed. However, Tuffin et al. recognize that the mixture comprises additives to help reduce the switching times and rotational viscosity [0054] in a range of 0.1% to 10% [0260]. Furthermore, it is well-known to one of ordinary skilled in the art to include such additives as polymerizable monomer and/or polymerization initiator to a liquid crystal mixture. Nonetheless, the examiner has added Gorecki et al. to teach it is well-known to include at least one polymerizable monomer ( compound) [0243] in a small amount of 0.3% in view of stabilization of ULH texture and to include at least one polymerization initiator in a range of 0.001 to 5% by weight in view of aiding  photopolymerization [0290].  Both Tuffin et al. and Gorecki et al. are analogous art to liquid crystalline media using ULH mode devices. Therefore, one of ordinary skilled in the art would include at least one polymerization compound and/or polymerization initiator as taught by Gorecki et al. to the liquid crystalline mixture of Tuffin et al. in view of improving the liquid crystalline properties of devices such as rotational viscosity. Polymerization and stabilization of ULH texture. 

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments, see pages 6-9, filed 12/06/2022, with respect to the rejection(s) of claim(s) 1-4 and 6-11 are rejected under 35 U.S.C. 103 as obvious over Gorecki et al. (US 2017/0351130 A1) as evidenced by Nemitz et al. (“Chiral oily streaks in a smectic-A liquid crystal”. Soft matter, 12(31), (2016) pages 6662–6668)have been fully considered and are persuasive due to claims amendments.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Gorecki et al. (US 2017/0351130 A1).

Applicant’s arguments, see pages 9-11, filed 12/06/2022, with respect to claims 1-4 and 6-11 have been fully considered and are persuasive due to claims amendments.  The 35 U.S.C. 103 as obvious over Chen et al. (US 2018/0004045 A1) as evidenced by Nemitz et al. (“Chiral oily streaks in a smectic-A liquid crystal”. Soft matter, 12(31), (2016) pages 6662–6668)  has been withdrawn. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANCEITY N ROBINSON whose telephone number is (571)270-3786. The examiner can normally be reached Monday-Friday (5:30 am-10:00 pm; IFP; PHP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHANCEITY N ROBINSON/Primary Examiner, Art Unit 1722